DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated June 24, 2020 claims 1-5, 7-11 and 13-17 were pending and claims 1-5, 7-11 and 13-17 stood rejected.  Claims 1, 7 and 17 have been amended.  No claims have been added or cancelled.  Claims 1-5, 7-11 and 13-17 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-28 has been fully considered but is not persuasive.  Controlling the display of content is not a technological improvement but is instead simply a business practice and as the process can be performed in the human mind is an abstract idea in itself that cannot be the basis for forming a practical application under the 2019 PEG.  Simply citing a case that was found eligible (Enfish) and providing a conclusory argument that the claimed invention is similar to that case without establishing a clear nexus between the claimed invention and the cited case is also not an argument that can be viewed as persuasive.  Therefore the present rejection under section 101 will be maintained.
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-28 has been fully considered but is not persuasive.  A “firewall component”, particularly when used in the context of screening advertisements, is simply a coined term invented by the Applicant which in this particular context has no established meaning as the term creative server…”, (0025) “The firewall component, among other things, is integrated into an advertisement or content serving environment…”) (Examiner emphasis added) where the term is not described in any structural terms but only with functional language.  Devaraj discloses that the “front end service 220 is configured to receive the advertisement request from the web-based property and determine whether the web-based property is of sufficiently high quality to receive the requested advertisement” (0040).  Clearly this is a sufficient teaching to read on the term “firewall component”.  Furthermore the front-end service 220 is positioned per both Figures 2 and 3 between the web-based property 210 which per Devaraj “Advertisements may be stored in association with the front end service 220, the publication database 250, or any other database (not shown) that is accessible by the front end service 220” (0041) which is a clear indication that the front-end service can be separate from the advertisement network.  Furthermore given the absence of any meaningful definition of what constitutes a “content server”, particularly in light of the explicit absence of the term in the written disclosure and given that the term’s only basis in the language of the written description is not in language that ties the term to structure but merely describes the content server in the abstract by using language “environment” the written disclosure 
Claim Interpretation
The terms “advertising network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers the modifier “advertising” would only reflect either the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the network and therefore the broadest reasonable interpretation of the term is simply network.
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as a form of redirection the operation where the firewall component 340 sends a message back to the ad network 330 cannot be viewed as a true redirection.  The message http://failbackurl does not meet the common definition of a redirection as the ad network 330 does not actually use this pseudo URL to go to a website titled “failbackurl” but merely treats this as a message to serve a different advertisement on the web page per paragraph 0052.  Therefore for purposes of claim interpretation the language of claim 1 (with similar language in claims 7 and 13) “includes an indication that the second advertisement call…” will simply read as sending a message to an advertisement network.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. (Currently Amended) A method for managing advertisement adjacencies, the method comprising:
receiving, using a firewall component positioned between an advertisement network and an advertising server, wherein the firewall component that includes a hardware processor, a first redirected advertisement call for publishing content an advertisement on a first web page on a publisher device, wherein the first redirected 
determining, using the hardware processor, that the first web page belongs to a first pre-defined group of web pages from a rating database that divides web pages into pre-defined groups of web pages, wherein the first pre-defined group of web pages includes at least one of a plurality of web pages;
generating, using the hardware processor, first historical page information corresponding to the first pre-defined group of web pages;
determining, using the hardware processor, whether to transmit the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the first historical page information that corresponds to the first pre-defined group of web pages;
in response to determining that the first redirected advertisement call should be transmitted to the advertisement server based on the historical page information, transmitting, using the hardware processor, the call to the advertisement server for publishing the content on the first web page;
receiving, using the hardware processor, a second redirected advertisement call for publishing the advertisement on a second web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the second redirected advertisement call to be transmitted to the firewall component prior to 
determining, using the hardware processor, that the second web page belongs to a second pre-defined group of web pages from the rating database that divides web pages into pre-defined groups of web pages, wherein the second pre-defined group of web pages includes at least one of a plurality of web pages;
generating, using the hardware processor, second historical page information corresponding to the second pre-defined group of web pages;
determining, using the hardware processor, whether to transmit the second advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the second historical page information that corresponds to the second pre-defined group of web pages; and
in response to determining that the second advertisement call should not be transmitted to the advertisement server and should be transmitted back to the advertisement network based on the second historical page information, transmitting, using the hardware processor, the second redirected advertisement call back to the advertisement network, wherein the second redirected advertisement call is modified to include an indication that the second redirected advertisement call was redirected due to the second historical page information that corresponds to the second pre-defined group of web pages and wherein the second redirected advertisement call is made available for publishing the advertisement on another web page.

The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The recitations regarding the advertising network, the content server and the publisher device do not factor into the determination of eligibility as these devices are not performing actual method steps but are only being used to characterize the nature of the data being received by and transmitted from the firewall server.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application layer (the processor and memory) however no further description of the advertisement call stack is made other than simply reciting the existence of the call stack in paragraphs 0010, 0017 and 0018.  Per paragraph 0031 the publisher can redirect (forward as noted in the claim interpretation section regarding the uncommon usage of the term redirect) the advertisement call to the firewall component by 
Dependent claims 2-5 merely extend the abstract idea of claim 1 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 1. Furthermore as per the written disclosure at paragraphs 0045-0048 the claimed invention merely categorizes the content of web pages such that either appropriate web pages are selected or inappropriate web pages are not selected for matching with a particular advertisement the claim must be viewed as performing no other function than emulating human thought (“method that can be performed by human thought alone is merely abstract idea and is not patent-eligible under 35 U.S.C. §101”, (Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).   No additional 
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than a processor instantiated in a firewall component is present in claims 1-5.  The recitations regarding an advertisement network and a content server only describe the intended placement of components apart from the claimed firewall component but do not contribute to the eligibility determination as these additional components fall outside the scope of the claim and represent nothing more than extra-solution activity.  While the claim recites a firewall component comprising a processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application layer (the processor and memory) however no further description of the advertisement call stack is made other than simply reciting the existence of the call stack in paragraphs 0010, 0017 and 0018.  Per paragraph 0031 the publisher can Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited firewall component does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and as it is only described as an “intermediary between advertisement network 110 and creative advertisement server 150” merely is directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving a call for publishing content on a web page, determining a group of web pages to which the first web page belongs, generating historical page information, determining whether the web page corresponds to the historical page information, transmitting the call for publishing the content on the web page, receiving a second call for publishing content on a second web page, determining a second group of web pages to which the second web page belongs, generating historical page information, determine whether the second web page corresponds to the historical page information, determining whether to transmit the advertisement call and in the event that it is determined that the advertisement call should not be transmitted transmitting an indication that the web page belongs to a particular group of excluded pages are operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The operations being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and being claimed in a merely generic manner per the written disclosure at paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 1-5 are held as being directed towards ineligible subject matter under section 101.
Claim 7 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 1 recites as follows:
7. (Currently Amended) A system for managing advertisement adjacencies, the system comprising:
a firewall component comprising a hardware processor, wherein the firewall component is positioned between an advertisement network and an advertisement server and wherein the hardware processor of the firewall component is configured to perform operations including:
receiving, from an advertising device and by the firewall component, a first redirected advertisement call for publishing an advertisement on a first web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the first redirected advertisement call to be transmitted to the firewall component  prior to transmitting the first redirected advertisement call to the 
determining, by the firewall component, that the first web page belongs to a first pre-defined group of web pages from a rating database that divides web pages into pre-defined groups of web pages, wherein the first pre-defined group of web pages includes at least one of a plurality of web pages;
generating, by the firewall component, first historical page information corresponding to the first pre-defined group of web pages;
determining, by the firewall component, whether to transmit the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the first historical page information that corresponds to the first pre-defined group of web pages;
in response to determining that the first redirected advertisement call should be transmitted to the advertisement server based on the historical page information, transmitting, by the firewall component, the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page;
receiving, from the advertising device and by the firewall component, a second redirected advertisement call for publishing the advertisement on a second web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the second redirected advertisement call to be transmitted to the firewall component prior to transmitting the second redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the second web page;

generating, by the firewall component, second historical page information corresponding to the second pre-defined group of web pages;
determining, by the firewall component, whether to transmit the second redirected advertisement call to the advertisement server or back to the advertisement network based at least in part on the second historical page information that corresponds to the second pre-defined group of web pages; and
in response to determining that the second redirected advertisement call should not be transmitted to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based on the second historical page information, transmitting, by the firewall component, the second redirected advertisement call back to the advertisement network, wherein the second redirected advertisement call is modified to include an   indication that the second redirected advertisement call was redirected due to the second historical page information that corresponds to the second pre-defined group of web pages and wherein the second redirected advertisement call is made available for publishing the advertisement on another web page.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional 
Dependent claims 8-11 merely extend the abstract idea of claim 7 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 7. Furthermore as per the written disclosure at paragraphs 0045-0048 the claimed invention merely categorizes the content of web pages such that either appropriate web pages are selected or inappropriate web pages are not selected for matching with a particular advertisement the claim must be viewed as performing no other function than emulating human thought (“method that can be performed by human thought alone is merely abstract idea and is not patent-eligible under 35 U.S.C. §101”, (Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).   No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 8-11 are also deemed as being ineligible.
Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited firewall component does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and as it is only described as an “intermediary between advertisement network 110 and creative advertisement server 150” merely is directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving a call for publishing content on a web page, determining a group DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and being claimed in a merely generic manner per the written disclosure at paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  In addition no improvement is being made to any external technology (Diamond v. Diehr, 
Claim 13 recites a product and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 13 recites as follows:
13. (Currently Amended) A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for managing advertisement adjacencies, the method comprising:
receiving, at a firewall component positioned between an advertisement network and a content server, a first redirected advertisement call for publishing an advertisement on a first web page on a publisher device, wherein the first redirected advertisement call includes  redirection instructions that cause the first redirected advertisement call to be transmitted to the firewall component server prior to transmitting the first redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the first web page;
determining that the first web page belongs to a first pre-defined group of web Application No. 14/069,605Attorney Docket No. 0104190.122-US4pages from a rating database that divides web pages into pre-defined groups of web pages, wherein the first pre-defined group of web pages includes at least one of a plurality of web pages;
generating first historical page information corresponding to the first pre-defined group of web pages;
determining whether to transmit the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to 
in response to determining that the first redirected advertisement call content should be transmitted to the advertisement server based on the historical page information, transmitting the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the first historical page information that corresponds to the first pre-defined group of web page;
receiving, using the hardware processor, a second redirected advertisement call for publishing the advertisement on a second web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the second redirected advertisement call to be transmitted to the firewall component prior to transmitting the second redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the second web page;
determining that the second web page belongs to a second pre-defined group of web pages from the rating database that divides web pages into pre-defined groups of web pages, wherein the second pre-defined group of web pages includes at least one of a plurality of web pages;
generating second historical page information corresponding to the second pre-defined group of web pages;
determining whether to transmit the second redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to 
in response to determining that the second redirected advertisement call should not be transmitted to the advertisement server and should be transmitted back to the advertisement network based on the second historical page information, transmitting the second redirected advertisement call to the advertisement network, wherein the second redirected advertisement call is modified to include an indication that the second redirected advertisement call was redirected due to the second historical page information that corresponds to the second pre-defined group of web pages and wherein the second redirected advertisement call is made available for publishing the advertisement on another web page.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving an advertisement call, determining that the web page belongs to a group of web pages, generating historical page information, determining whether to transmit the call based on the historical page information, transmitting the call, receiving a second advertisement call, determining that the web page belongs to a group of web pages, generating historical page information, determining whether to transmit the call based on the historical page information, determining that the call should not be transmitted and transmitting the call to the source of the call.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a processor and non-transitory computer-readable medium the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The recitations regarding the advertising network, the content server and the publisher device do not factor into the determination of eligibility as these devices are not performing actual method steps but are only being used to characterize the nature of the data being received by and transmitted from the firewall server.  The firewall component per the written disclosure at paragraph 0002 is 
Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).   No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 14-17 are also deemed as being ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than a processor instantiated in a firewall component is present in claims 13-17.  As recited in the claims no technological improvement to any element is being made (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited firewall component does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and as it is only described as an “intermediary between advertisement BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving a call for publishing content on a web page, determining a group of web pages to which the first web page belongs, generating historical page information, determining whether the web page corresponds to the historical page information, transmitting the call for publishing the content on the web page, receiving a second call for publishing content on a second web page, determining a second group of web pages to which the second web page belongs, generating historical page information, determine whether the second web page corresponds to the historical page information, determining whether to transmit the advertisement call and in the event that it is determined that the advertisement call should not be transmitted transmitting an indication that the web page belongs to a particular group of excluded pages are all operations that have previously been done by human beings or their proxies in the DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The operations being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and being claimed in a merely generic manner per the written disclosure at paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  In addition no improvement is being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 13-17 are held as being directed towards ineligible subject matter under section 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claims 1-5, 7-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1, 7 and 13
Devaraj receiving, using a firewall component positioned between an advertisement network and an advertising server, wherein the firewall component that includes a hardware processor, a first redirected advertisement call for publishing content an advertisement on a first web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the first redirected advertisement call to be transmitted to the firewall component server prior to transmitting the first redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the first web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, that the first web page belongs to a first pre-defined group of web pages from a rating database that divides web pages into pre-defined groups of web pages (0025, 0040, 0050-0051)
Devaraj discloses wherein the first pre-defined group of web pages includes at least one of a plurality of web pages (0040-0041, 0043, 0047)
Devaraj discloses generating, using the hardware processor, first historical page information corresponding to the first pre-defined group of web pages (0026, 0030-0031, 0033, 0043, 0058-0059)

Devaraj discloses in response to determining that the first redirected advertisement call should be transmitted to the advertisement server based on the historical page information, transmitting, using the hardware processor, the call to the advertisement server for publishing the content on the first web page (0042-0043, 0047-0048, 0052)
Devaraj discloses receiving, using the hardware processor, a second redirected advertisement call for publishing the advertisement on a second web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the second redirected advertisement call to be transmitted to the firewall component prior to transmitting the second redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the second web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, that the second web page belongs to a second pre-defined group of web pages from the rating database that divides web pages into pre-defined groups of web pages (0025, 0040, 0050-0051), wherein the second pre-defined group of web pages includes at least one of a plurality of web pages (0040-0041, 0043, 0047)

Devaraj discloses determining, using the hardware processor, whether to transmit the second advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the second historical page information that corresponds to the second pre-defined group of web pages (0042-0043, 0047-0048, 0052)
Devaraj discloses in response to determining that the second advertisement call should not be transmitted to the advertisement server and should be transmitted back to the advertisement network based on the second historical page information, transmitting, using the hardware processor, the second redirected advertisement call back to the advertisement network, wherein the second redirected advertisement call is modified to include an indication that the second redirected advertisement call was redirected due to the second historical page information that corresponds to the second pre-defined group of web pages and wherein the second redirected advertisement call is made available for publishing the advertisement on another web page (0045, 0047, 0052 0057)
As per claims 2, 8 and 14
Devaraj discloses wherein the first and the second redirected advertisement calls each include one or more advertisement parameters and wherein the one or more advertisement parameters include at least one of: a brand threshold value, an objectionable content threshold value, an advertisement network identification 
As per claims 3, 9 and 15
Devaraj discloses comparing the one or more advertisement parameters with one of the first historical page information and the second historical page information (0031, 0037)
Devaraj discloses determining whether to transmit one of the first redirected advertisement call and the second redirected advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 4, 10 and 16
Devaraj discloses transmitting the first redirected advertisement call to the advertisement server for providing the advertisement to the first web page in response to further determining that the first web page meets the one or more advertisement parameters (0042-0043, 0047-0048, 0052).
As per claims 5, 11 and 17
Devaraj discloses transmitting the second redirected advertisement call to the advertisement network in response to further determining that the second web page does not meet the one or more advertisement parameters (0032, 0035, 0048).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES D NIGH/Senior Examiner, Art Unit 3685